Name: Commission Regulation (EEC) No 683/86 of 4 March 1986 amending Regulation (EEC) No 1687/76 laying down common detailed rules for verifying the use and/or destination of products from intervention
 Type: Regulation
 Subject Matter: plant product;  food technology;  foodstuff;  trade policy;  health
 Date Published: nan

 No L 62/ 10 Official Journal of the European Communities 5 . 3 . 86 COMMISSION REGULATION (EEC) No 683/86 of 4 March 1986 amending Regulation (EEC) No 1687/76 laying down common detailed rules for verifying the use and/or destination of products from intervention '36. Commission Regulation (EEC) No 682/86 of 4 March 1986 on the sale by the storage agencies of unprocessed dried grapes for the manufacture of certain condiments :  Section 104 : Til fremstilling af visse smagsprÃ ¦parater  forordning (EÃF) nr. 682/86, Zur Herstellung bestimmter Wiirzmittel  Verordnung (EWG) Nr. 682/86, Ã Ã ¹Ã ± Ã Ã ·Ã ½ ÃÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ® Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ºÃ ±Ã Ã Ã ºÃ µÃ ­ Ã ¼Ã ¬Ã Ã Ã ½  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ±Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 682/86, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), and in particular Article 8 (8) thereof, Whereas the provisions of Commission Regulation (EEC) No 1687/76 (2), as last amended by Regulation (EEC) No 142/86 (3), are applicable to the products sold pursuant to Commission Regulation (EEC) No 682/86 of 4 March 1986 on the sale by storage agencies of unprocessed dried grapes for the manufacture of certain condiments (4) ; Whereas the Annex to Regulation (EEC) No 1687/76 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, For the manufacture of certain condiments  Regulation (EEC) No 682/86, Para la fabricacion de determinados condi ­ mentos  Reglamento (CEE) n ° 682/86, DestinÃ © Ã la fabrication de certains condi ­ ments  rÃ ¨glement (CEE) n ° 682/86, Destinato alia fabbricazione di taluni condi ­ menti  regolamento (CEE) n . 682/86, Voor de vervaardiging van bepaalde kruide ­ rijen  Verordening (EEG) nr. 682/86, Destinado Ã fabricaÃ §Ã £o de determinados condimentos  Regulamento (CEE) n ° 682/86 . HAS ADOPTED THIS REGULATION :  Section 106 : Date of acceptance of the purchase applica ­ tion . (36) OJ No L 62, 5 . 3 . 1986, p. 8 .'Article 1 The following is hereby added to point II 'Products subject to a use and/or destination other than that mentioned under I' of the Annex to Regulation (EEC) No 1687/76 : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 March 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49 , 27. 2 . 1986, p. 1 . (2) OJ No L 190, 14. 7 . 1976, p. 1 . (3) OJ No L 19, 25 . 1 . 1986, p. 8 . (4) See page 8 of this Official Journal .